DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 11/2/2020 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art of record.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-4 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
 a bonding tool configured to apply a pressure to the semiconductor chip and the substrate; a laser beam generator installed over the bonding tool and configured to emit a laser beam for bonding between the semiconductor chip and the substrate, the laser beam passing through the bonding tool; a thermal imaging camera configured to measure a temperature of each of the surfaces of the semiconductor chip and the substrate; a compression unit configured to control a pressure applied by the bonding tool and a position thereof; a vision alignment unit configured to align a position of the semiconductor chip; and a Z-axis shaft vertical-movement motor, wherein the compression unit comprises: a mount on which the bonding tool is detachably mounted; and a servo motor and a load cell which are configured to apply a pressure to the mount in the Z-axis direction or control a position thereof in a finely graded manner, and the servo motor is controlled with two target values for pressure application and positioning, as recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898